UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                       '
                                               '
                                               '
v.                                             '           NO. 1:11-CR-95-MAC
                                               '
BERNARD VERTRAL JACKSON                        '
                                               '

                   ORDER ADOPTING THE MAGISTRATE JUDGE'S
                       REPORT AND RECOMMENDATION

       The court referred an amended petition alleging violations of supervised release

conditions to the Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to applicable laws and orders of this court. The court has

received and considered the Report of the United States Magistrate Judge filed pursuant to such

order, along with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the first allegation in the amended
       petition that he failed to follow a mandatory condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. §
       3583; and

3.     the Defendant should be sentenced to a term of 16 months’ imprisonment, which shall
       include 6 months of unserved community confinement, with five years of supervised
       release to follow to be served at the Federal Correctional Institute in Seagoville, Texas,
       if the Bureau of Prisons can accommodate such request. The court adopts the
       magistrate judge’s findings for the imposition of the special conditions of supervised
       release.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed
findings and recommendations contained in the magistrate judge’s report, consenting to

revocation of supervised release and imposition of the sentence recommended. The Defendant

also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Bernard Vertral

Jackson’s supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.
         .
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 10th day of January, 2019.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                             2
